UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1926


DENNIS HAGY; TAMERA HAGY,

                Plaintiffs - Appellants,

          and

DUSTIN HAGY; CLARK HAGY,

                Plaintiffs,

          v.

EQUITABLE PRODUCTION CO.; BJ SERVICES COMPANY, USA,

                Defendants - Appellees,

          and

HALLIBURTON ENERGY SERVICES, INC.; WARREN DRILLING COMPANY,
INC.,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:10-cv-01372)


Submitted:   August 22, 2013                 Decided:   October 8, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kevin W. Thompson, David R. Barney, Jr., THOMPSON BARNEY,
Charleston, West Virginia for Appellants.     Timothy M. Miller,
Benjamin W. Price, ROBINSON & MCELWEE, PLLC, Charleston, West
Virginia, for Appellee Equitable Production Co.    John H. Barr,
Jr., M. Coy Connelly, Jeffrey L. Oldham, BRACEWELL & GULIANI,
LLP, Houston, Texas, for Appellee BJ Services Company, USA.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Dennis and Tamera Hagy (the “Hagys”) appeal the district

court’s grant of summary judgment to BJ Services Company, USA

(“BJ Services”) and Equitable Production Co. (“EQT”) on their

negligence and trespass claims, based on their allegation that

BJ Services’ and EQT’s oil and gas operations contaminated their

well water supply. 1      For the reasons that follow, we affirm the

judgment of the district court.



                                       I.

     The Hagys own the surface rights to approximately eighty

acres of land in Jackson County, West Virginia.                    In 2007, the

Hagys    received   notices     from   EQT   informing     them    that      EQT   was

preparing to file for state permits to drill new natural gas

wells on the property.          In October 2007, Mr. Hagy signed surface

owner    waivers    for   all    new   wells,    stating    that       he    had   no

objection to the proposed work on the property.

     After    performing      pre-drilling      water   tests     on   the    Hagys’

water well, EQT—as well as BJ Services, Warren Drilling Company,

Inc. (“Warren Drilling”), and Halliburton Energy Services, Inc.


     1
       The Hagys’ adult sons, Dustin Hagy and Clark Hagy, were
also originally named as plaintiffs in this action.     All of
their claims against all defendants, however, were eventually
voluntarily dismissed with prejudice.



                                        3
(“Halliburton”)—began construction in late October 2007. 2                                      BJ

Services     performed            cementing    services         on    three     gas   wells    on

select     dates       between       November          2007    and    January    2008.        All

drilling and completion operations were finalized by the end of

June 2008.

      The Hagys allege that they began to notice changes in their

water      quality       and      experienced          temporary      illnesses,       such    as

nausea,      headaches,            and     slow        heartbeat      around      July      2008.

According to the Hagys, later that year, the quality of their

water      began       to    further       degrade       and    the     quantity      of    water

available from their well began to decline.                             Tests performed by

EQT   on    the    well          water   showed        increased      levels    of    iron    and

manganese.             In    November       2008       and     February    2009,      Mr.     Hagy

complained        to    the       West     Virginia      Department       of    Environmental

Protection (“DEP”) about the water quality.                               The DEP inspected

the   well    site          on   several     occasions         and    ultimately      found    no

violations.

      The Hagys left the Jackson County property in April 2009.

In October 2010, they filed this lawsuit, along with their two

adult      sons,       Dustin       Hagy     and       Clark    Hagy,     against     EQT,      BJ

Services,         Warren          Drilling,        and        Halliburton       (collectively

      2
       The pre-drilling water tests revealed that the water
contained elevated levels of total coliform bacteria and
detectable levels of iron and manganese.



                                                   4
“Defendants”)      in     West    Virginia        state        court,    alleging     that

Defendants had contaminated their well water supply and that, as

a result, they had suffered damages to personal property as well

as   personal   injuries.          The   complaint         alleged      five   causes    of

action:     negligence,          private         nuisance,        strict       liability,

trespass, and medical monitoring.

      In December 2010, Warren Drilling removed the case to the

United States District Court for the Southern District of West

Virginia based on complete diversity of the parties under 28

U.S.C.     § 1332.         All    claims         against       Warren     Drilling      and

Halliburton were eventually dismissed with prejudice, as were

the adult sons’ claims against EQT and BJ Services.

      In   March     2012,    EQT    and    BJ     Services       filed    motions      for

summary judgment.          The district court granted EQT’s motion for

summary    judgment       based     on     two    release        agreements      executed

between the parties in October 2007 (prior to initial drilling

of the gas wells) and April 2008 (approximately two months after

BJ Services performed the fracturing operations).                              The court

found    that   the      Hagys    had    released        all    of   their     claims—the

subject matter of which was covered by the plain language of the

releases—for       due     consideration          paid     by     EQT.         The   Hagys

subsequently filed a motion for relief from judgment, which the

district court denied.



                                            5
       The district court also granted BJ Services’ motion for

summary judgment, finding that the Hagys had failed to produce

any evidence, or even a clear theory, of a negligent act by BJ

Services that had caused any harm to the Hagys.                           The district

court    further      found    that   the       Hagys      had   failed    to     provide

sufficient evidence to raise a genuine issue of material fact as

to any trespass or private nuisance claims.

       The Hagys timely appealed, and we have jurisdiction under

28 U.S.C. § 1291.


                                        II.

       We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.                               See

Nat’l City Bank of Ind. v. Turnbaugh, 463 F.3d 325, 329 (4th

Cir.    2006).       Summary   judgment         is    appropriate    “if    the    movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).


                                        III.

       The   Hagys    raise    two    issues         on   appeal:   (1)    whether   the

district court erred in granting summary judgment to BJ Services

on their negligence and trespass claims; and (2) whether the

district court erred in granting summary judgment to EQT based

on the parties’ release agreements.

                                            6
      We    conclude     that     the    district    court    properly         granted

summary judgment to BJ Services on the Hagys’ negligence and

trespass claims.         The Hagys have failed to provide sufficient

evidence to raise a genuine issue of material fact with respect

to any alleged negligence on the part of BJ Services.                             See

Strahin    v.    Cleavenger,      603    S.E.2d     197,    205    (W.   Va.     2004)

(stating elements of negligence claim under West Virginia law).

The Hagys cannot connect any allegedly wrongful conduct by BJ

Services with the harm they claim to have suffered.                      Similarly,

the   Hagys     have   provided    no   evidence     from   which    a   reasonable

trier of fact could conclude that BJ Services is liable for

trespass.

      We also conclude that the district court did not err in

granting summary judgment to EQT based on the parties’ release

agreements.      The plain language of the release agreements covers

the   subject     matter   of   the     Hagys’    claims,    all   of    which    were

released for due consideration paid by EQT:

      The Landowner hereby irrevocably and unconditionally
      releases, acquits and forever discharges [EQT] . . .
      from any and all Claims of any kind or nature.
      “Claims” as that term is used in this Agreement
      includes   any   and  all   liabilities,  obligations,
      agreements, damages, causes of action for injuries to
      persons or damage to property . . . suits, rights,
      demands, costs, losses, whether known or unknown and
      whether now existing or yet to accrue, arising from or
      relating in any way whatsoever to the Drilling
      Operations and Additional Damage.



                                          7
(J.A.    265–66      (emphasis       added).)         The    Hagys     had    an    adequate

opportunity         to     consult        legal     counsel     in     negotiating        the

agreements, and the law presumes that they knew the contents of

each prior to signing, thereby voluntarily agreeing to release

all claims as defined therein.                    See Sedlock v. Moyle, 668 S.E.2d

176,    180   (W.    Va.    2008)     (per    curiam)       (“‘[I]n     the    absence      of

extraordinary        circumstances,          the     failure    to     read    a    contract

before signing it does not excuse a person from being bound by

its terms.’” (quoting Reddy v. Cmty. Health Found. of Man, 298

S.E.2d 906, 910 (W. Va. 1982))).                     We further conclude that the

district court properly rejected the Hagys’ arguments that the

releases      were   procured        by    fraud.      See     White    v.    Nat’l      Steel

Corp., 938 F.2d 474, 490 (4th Cir. 1991) (citing Lengyel v.

Lint, 280 S.E.2d 66, 69 (W. Va. 1981)) (stating elements of

fraud under West Virginia law).


                                             IV.

        Accordingly, we affirm the judgment of the district court.

We   dispense       with    oral     argument       because    the     facts       and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                              8